Case 6:20-cv-00283-JCB Document 30 Filed 12/07/20 Page 1 of 9 PageID #: 938




                                No. 6:20-cv-00283

                       Sultan Hajer d/b/a Rug Outlet,
                                   Plaintiff,
                                      v.
                      Ohio Security Insurance Company,
                                  Defendant.


                           OPINION AND ORDER

              Plaintiff Sultan Hajer brought this action against defend-
          ant Ohio Security Insurance Company, raising an insurance
          dispute stemming from the COVID-19 pandemic. Doc. 6. De-
          fendant moves for judgment dismissing the case for failure to
          state a legally viable claim. Doc. 21. For the reasons set forth
          below, that motion is granted.
                                   Background
              Plaintiff Sultan Hajer owns and operates a retail business
          in Tyler, Texas. Doc. 6 at 2. To insure his property, plaintiff
          purchased a policy from defendant Ohio Security Insurance
          Company. Id. Among other things, the policy “provid[ed]
          coverage for property, business personal property, business
          income, extra expense and additional coverages including
          Civil Authority.” Id.
              Earlier this year, the World Health Organization desig-
          nated the novel coronavirus, also known as COVID-19, as a
          pandemic. Id. at 3. The COVID-19 pandemic prompted pub-
          lic-health directives from government officials throughout the
          country, including state and municipal stay-at-home orders.
          Id. As relevant here, Smith County Judge Nathaniel Moran is-
          sued a stay-at-home order closing all non-exempt businesses
          from March 27 to April 10, 2020. Id. Texas Governor Greg Ab-
          bott likewise shuttered non-exempt businesses across the
          state from April 2 to April 30, 2020. Id.
Case 6:20-cv-00283-JCB Document 30 Filed 12/07/20 Page 2 of 9 PageID #: 939




              Because it did not qualify as exempt, plaintiff’s business
          was forced to close its doors while these orders were in place.
          Id. at 4. To recoup his lost profits during this period, plaintiff
          submitted a claim to defendant under the insurance policy. Id.
          Defendant rejected the claim without investigating, maintain-
          ing that the policy did not apply. Id.
              Plaintiff subsequently filed a lawsuit in the 241st Judicial
          District of Smith County, Texas, alleging breach of contract,
          violations of the Texas Insurance Code, and breach of the duty
          of good faith and fair dealing. Doc. 1. Defendant removed to
          this court, invoking diversity jurisdiction. Id. On September 2,
          2020, defendant moves to dismiss for failure to state a claim
          pursuant to Federal Rule of Civil Procedure 12(b)(6). Doc. 21.
          However, because defendant filed its motion after its answer
          (Doc. 13), the court construed defendant’s motion as a motion
          for judgment on the pleadings under Rule 12(c). Doc. 27.
                              Standards and analysis
              Courts evaluate a motion for judgment on the pleadings
          by employing “the same standard as a motion to dismiss un-
          der Rule 12(b)(6).” Doe v. Myspace, Inc., 528 F.3d 413, 418 (5th
          Cir. 2018). “To survive a motion to dismiss, a complaint must
          contain sufficient factual matter, accepted as true, to state a
          claim to relief that is plausible on its face.” Ashcroft v. Iqbal,
          556 U.S. 662, 678 (2009) (cleaned up). The court construes all
          well-pleaded facts in the complaint as true, viewing them in
          the light most favorable to the non-movant. In re Katrina Canal
          Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007). Courts may
          consider the complaint, in addition to documents that are “re-
          ferred to in the plaintiff’s complaint and are central to her
          claim.” Collins v. Morgan Stanley Dean Winter, 224 F.3d 496, 498
          (5th Cir. 2000) (quoting Venture Assocs. Corp. v. Zenith Data Sys.
          Corp., 987 F.2d 429, 431 (7th Cir. 1993)).
             Under Texas law, insurance policies are read “using the
          ordinary rules of contract interpretation.” Tanner v. Nation-
          wide Mut. Fire Ins. Co., 289 S.W.3d 828, 831 (Tex. 2009). Policies


                                        -2-
Case 6:20-cv-00283-JCB Document 30 Filed 12/07/20 Page 3 of 9 PageID #: 940




          are given their “plain, ordinary meaning unless something
          else in the policy shows the parties intended a different, tech-
          nical meaning.” Id. The insured party bears the burden of
          proving coverage. JAW The Pointe, LLC, v. Lexington Ins. Co.,
          460 S.W.3d 597, 603 (Tex. 2015). If coverage exists, the burden
          shifts to the insurer, who must demonstrate that an exclusion
          applies. Id. Finally, to prove liability in the case of an exclu-
          sion, the insured must “show that an exception to the exclu-
          sion brings the claim back within coverage.” Gilbert Tex.
          Const., LP v. Underwriters at Lloyd’s London, 327 S.W.3d 118,
          124 (Tex. 2010).
              Having reviewed the facts in the light most favorable to
          the plaintiff, the court finds that defendant’s motion should
          be granted. According to the complaint, plaintiff is entitled to
          coverage under two provisions of the parties’ insurance pol-
          icy. Doc. 6 at 4. First, plaintiff’s complaint alleges that cover-
          age exists under the policy’s business-interruption provision.
          That provision states in relevant part:
                 We will pay for the actual loss of Business In-
                 come you sustain due to the necessary suspen-
                 sion of your ‘operations’ during the ‘period of
                 restoration’. The suspension must be caused by
                 direct physical loss of or damage to property at
                 the described premises. The loss or damage
                 must be caused by or result from a Covered
                 Cause of Loss . . . .
          Doc. 6-1 at 49. In other words, to trigger coverage under this
          provision, the insured party must show that there was a sus-
          pension of business stemming from a “direct physical loss of
          or damage to property.” Id.
              The parties advance markedly different meanings for
          “physical loss.” Plaintiff maintains that, because the language
          of the provision contains the disjunctive “or,” physical loss
          means something different in kind to physical damage. Doc.
          22 at 5. And plaintiff argues that, as the policy itself does not


                                        -3-
Case 6:20-cv-00283-JCB Document 30 Filed 12/07/20 Page 4 of 9 PageID #: 941




          provide a definition for “direct physical loss,” the term is am-
          biguous, so the court should employ the dictionary definition
          of each individual word. Id. at 5-7. According to plaintiff, this
          approach would include the plaintiff’s “inability to have his
          Property safely fully operated and occupied.” Id. at 7.
              The court holds, however, that the term “physical loss” is
          not ambiguous. A provision is not ambiguous merely “be-
          cause the parties to a lawsuit offer conflicting interpretations
          of the contract’s provisions.” Nassar v. Liberty Mut. Fire Ins.
          Co., 508 S.W. 3d 254, 258 (Tex. 2017). If only one interpretation
          of a provision is reasonable under the circumstances, the pro-
          vision is unambiguous. Id. Only if the parties identify differ-
          ent, reasonable interpretations is a provision ambiguous and
          construed in favor of the insured. Id.
              Here, defendant’s reading of the statute is the only reason-
          able interpretation. The scope of the term “physical loss” is far
          narrower than plaintiff contends and is only reasonably read
          in context as meaning “a distinct, demonstrable, physical al-
          teration of the property.” Hartford Ins. Co. v. Miss. Valley Gas
          Co., 181 F. App’x 465, 470 (5th Cir. 2006) (quoting 10A Couch
          on Ins. § 148:46 (3d ed. 2005)).
              Other Texas district courts interpreting this language have
          agreed, equating physical loss with tangible damage to prop-
          erty. See, e.g., Diesel Barbershop, LLC v. State Farm Lloyds, 2020
          WL 4724305, at *5 (W.D. Tex. Aug. 13, 2020) (“It appears that
          in our Circuit, the loss needs to have been a distinct, demon-
          strable physical alteration of the property.”) (cleaned up);
          Ross v. Hartford Lloyd Ins. Co., 2019 WL 2929761, at *7 (N.D.
          Tex. July 4, 2019) (holding that “’physical loss’ under the Pol-
          icy cannot fairly be construed to mean physical loss in the ab-
          sence of physical damage”). With reference to property, “[t]he
          language ‘physical loss or damage’ strongly implies that there
          was an initial satisfactory state that was changed by some ex-
          ternal event into an unsatisfactory state—for example, the car
          was undamaged before the collision dented the bumper.”


                                        -4-
Case 6:20-cv-00283-JCB Document 30 Filed 12/07/20 Page 5 of 9 PageID #: 942




          Trinity Indus. Inc., v. Ins. Co. of N. Am., 916 F.2d 267, 270-71 (5th
          Cir. 1990).
               In Hartford Insurance Co., for instance, a buyer fell victim
          to a scheme in which its natural-gas supplier fraudulently re-
          circulated natural gas, thereby overcharging the buyer. 181 F.
          App’x. at 467. The buyer subsequently filed a claim with its
          insurance company, arguing that it suffered a direct physical
          loss of its property. Id. The Fifth Circuit rejected that argu-
          ment, holding that no such physical loss occurred because the
          buyer did not demonstrate a “physical manifestation of loss
          or damage to the gas itself.” Id. at 470. Accordingly, the loss
          suffered was “more accurately described as a loss of money,
          rather than covered property.” Id. (cleaned up).
               Here too, there is no allegation of a physical loss as inter-
          preted above. Because plaintiff was not operating his busi-
          ness, he suffered financial losses for which he seeks compen-
          sation. Doc. 6 at 4. But a monetary loss is not a “distinct, de-
          monstrable, physical alteration of the property.” See Hartford
          Ins. Co., 181 F. App’x at 470. Plaintiff does not plead tangible
          damage or loss to his store. To be sure, he does characterize
          his loss in profits as a physical loss by arguing that his store
          “has been transformed by external events . . . from a sustain-
          able, revenue generating operation to the unsatisfactory state
          of closure and now slowed business.” Doc. 6 at 5. But a regu-
          lation prohibiting people from patronizing a business is not a
          tangible alteration of any property. The regulation causes no
          changes to the structure of the property, and there is no plead-
          ing that the virus itself was present on and altered the prop-
          erty. Absent evidence to the contrary, the business-interrup-
          tion provision does not apply to the financial losses that plain-
          tiff experienced.
              Second, plaintiff alleges that coverage exists under the pol-
          icy’s civil-authority provision. The policy’s civil-authority
          provision applies in the following circumstance:




                                          -5-
Case 6:20-cv-00283-JCB Document 30 Filed 12/07/20 Page 6 of 9 PageID #: 943




                 When a Covered Cause of Loss causes damage
                 to property other than property at the described
                 premises, we will pay for the actual loss of Busi-
                 ness Income you sustain and necessary Extra
                 Expense caused by action of civil authority that
                 prohibits access to the described premises, pro-
                 vided that both of the following apply:
             (1) Access to the area immediately surrounding the
                 damaged property is prohibited by civil author-
                 ity as a result of the damage, and the described
                 premises are within that area but are no more
                 than one mile from the damaged property; and
             (2) The action of civil authority is taken in response
                 to dangerous physical conditions resulting from
                 the damage or continuation of the Covered
                 Cause of Loss that caused the damage, or the ac-
                 tion is taken to enable a civil authority to have
                 unimpeded access to the damaged property.
          Doc. 6-1 at 52. Stated differently, for the civil-authority provi-
          sion to apply, there must have been (1) damage to a neighbor-
          ing property within one mile of the insured property; and (2)
          that damage must have prompted an act of civil authority, ei-
          ther to remedy dangerous physical conditions or to grant a
          government actor “access to the damaged property.” Id.
              When interpreting similar civil-authority provisions, the
          Fifth Circuit has held that there should be some nexus be-
          tween damage to the neighboring property and the cited act
          of civil authority. See Dickie Brennan & Co. v. Lexington Ins., 636
          F.3d 683, 686-87 (5th Cir. 2011). Typically, this nexus requires
          a cause-and-effect relationship between the two, or a “causal
          link.” Id.; see also S. Tex. Med. Clinics, P.A., v. CAN Financial
          Corp., 2008 WL 450012, at *10 (S.D. Tex. Feb. 15, 2008) (“Re-
          quiring . . . a causal link between the prior damage and the
          action by a civil authority does not rewrite the parties’ policy,
          but rather gives effect to the language it contains.”).


                                         -6-
Case 6:20-cv-00283-JCB Document 30 Filed 12/07/20 Page 7 of 9 PageID #: 944




              In this case, no such causal link is shown from the plead-
          ings, so the civil-authority provision does not apply. Plaintiff
          appears to advance two theories for why the stay-at-home or-
          ders trigger the civil-authority provision. First, plaintiff ar-
          gues that, because the COVID-19 pandemic has been desig-
          nated as a “disaster” by multiple sources, “the threat of trans-
          mission of the virus at any location where people congregate”
          constitutes the damage to nearby property contemplated by
          the civil-authority provision. Doc. 22 at 19-20. On plaintiff’s
          view, that threat prompted the stay-at-home orders—the act
          of civil authority—that prevented plaintiff from accessing his
          property.
              That theory is far too attenuated to show a causal link.
          Plaintiff has not identified any specific property “within one
          mile of the insured property” that has suffered damage. As
          defendant notes, there is no causal link where an act of civil
          authority is taken in anticipation of an emergency, such as a
          mandatory hurricane evacuation. See, e.g., S. Tex. Med. Clinics,
          2008 WL 450012, at *10 (denying civil-authority coverage
          where an evacuation order “was issued due to the anticipated
          threat of damage to the county and not due to property dam-
          age that had occurred” nearby). The cited acts of civil author-
          ity here are not a response to actual damage to adjacent prop-
          erty. Instead, they were taken to mitigate possible harms from
          an ongoing pandemic.
              Second, plaintiff briefly argues that businesses like itself in
          the surrounding area have suffered damage as a result of the
          stay-at-home orders. Namely, they “had to physically alter
          their properties to adhere to subsequent orders by the state.”
          Doc. 22 at 20. But this theory reverses the cause-effect relation-
          ship between the act of civil authority and the damage to
          neighboring property. The provision requires the physical
          damage to prompt the act of civil authority, not the other way
          around. Plaintiff’s argument for coverage is accordingly un-
          persuasive. The civil-authority provision does not apply.



                                         -7-
Case 6:20-cv-00283-JCB Document 30 Filed 12/07/20 Page 8 of 9 PageID #: 945




              At any rate, even if either the business-interruption provi-
          sion or the civil-authority provision applied, the policy con-
          tains a virus exclusion clause that denies coverage if the al-
          leged damage is caused directly or indirectly by a virus. That
          clause provides, as relevant here:
                 We will not pay for loss or damage caused di-
                 rectly or indirectly by any of the following. Such
                 loss or damage is excluded regardless of any
                 other cause or event that contributes concur-
                 rently or in any sequence to the loss. These ex-
                 clusions apply whether or not the loss event re-
                 sults in widespread damage or affects a sub-
                 stantial area . . . .
                 (j) Virus or Bacteria
                 (1) Any virus, bacterium or other microorgan-
                 ism that induces or is capable of inducing phys-
                 ical distress, illness or disease.
          Doc. 6-1 at 62, 64. As defendant notes, the broad language of
          the virus exclusion covers “any loss where a virus appears in
          the chain of causation.” Doc. 21 at 22. Specifically, the exclu-
          sion applies where a virus “directly or indirectly” causes the
          loss or damage, and it applies “regardless of any other cause
          or event that contributes concurrently or in any sequence to
          the loss.” Doc. 6-1 at 62, 64.
              Here, the COVID-19 pandemic fits neatly “in the chain of
          causation.” According to the complaint, “[t]he proliferation of
          the virus, consumer fear of the virus, and the stay at home
          orders have caused Plaintiff physical loss of the property and
          loss of business income.” Doc. 6 at 4-5. By plaintiff’s own ad-
          mission, the virus was in the chain of causation for its losses.
          Doc. 21 at 22. Even if plaintiff were to allege that the stay-at-
          home orders, not the pandemic, are the cause of its loss in
          profits, the ongoing virus pandemic directly prompted those
          stay-at-home orders.



                                         -8-
Case 6:20-cv-00283-JCB Document 30 Filed 12/07/20 Page 9 of 9 PageID #: 946




              Plaintiff argues that the virus exclusion clause “applies
          only where a virus is the fully realized and actual cause of the
          loss,” Doc. 6 at 6-7, so “the exclusion does not apply unless
          Covid-19 is present at the Property,” Doc. 22 at 22. The text of
          the virus exclusion, however, bears no such limitation. Rather,
          it applies when the virus is “directly or indirectly” responsible
          for the loss. Doc. 6-1 at 62 (emphasis added). Wherever it falls
          in the sequence of events, COVID-19 played a significant and
          substantial role in plaintiff’s losses. Accordingly, the virus ex-
          clusion applies, and coverage is precluded.
                                    Conclusion
              Because plaintiff’s allegations do not show that defendant
          is liable under the terms of the policy as interpreted here,
          plaintiff’s pending claims cannot succeed. Defendant’s mo-
          tion (Doc. 21) is granted, and this action is ordered dismissed
          with prejudice. The clerk of court is directed to close the case.


                              So ordered by the court on December 7, 2020.



                                              J. C AMPBELL B ARK ER
                                            United States District Judge




                                        -9-
